         Case 1:19-cv-11055-DLC Document 22 Filed 01/27/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


                                                 :
TRIPOINT HOLDINGS, LLC,                               Case No. 1:19-cv-11055-DLC
                                                 :
                                                 :
                      Plaintiff,                      FRCP 7.1 CORPORATE
                                                 :    DISCLOSURE STATEMENT OF
                                                 :
               v.                                     DEFENDANTS PRIME TRUST, LLC
                                                 :    AND BANQ INC.
                                                 :
PRIME TRUST, LLC, BANQ INC., and
                                                 :
SCOTT PURCELL
                                                 :
                                                 :
                      Defendants.
                                                 :



       Pursuant to Federal Rule of Civil Procedure 7.1, counsel for Defendants certifies that Prime

Trust, LLC is the parent company of Banq Inc.; that Prime Trust, LLC has no parent company;

and that no publicly held corporation owns more than 10% of the stock of either Prime Trust, LLC

or Banq Inc.
       Case 1:19-cv-11055-DLC Document 22 Filed 01/27/20 Page 2 of 2




Dated: January 27, 2020           Respectfully submitted,

                                  FENWICK & WEST LLP

                                  By: /s/ Andrew P. Bridges
                                      Andrew P. Bridges (admitted pro hac vice)
                                      (California State Bar # 122761)
                                      (Georgia State Bar # 080850)
                                      Meghan Fenzel (admitted pro hac vice)
                                      (California State Bar # 324139)
                                      801 California Street
                                      Mountain View, CA 94041
                                      Telephone: 415-875-2389
                                      Email: abridges@fenwick.com
                                              mfenzel@fenwick.com

                                      Adam R. Gahtan
                                      (New York Bar # 2812501)
                                      902 Broadway, 14th Floor
                                      New York, NY 10010
                                      Telephone: 212-430-2600
                                      Email: agahtan@fenwick.com

                                  Attorneys for Defendants
                                  PRIME TRUST, LLC, BANQ, INC., and
                                  SCOTT PURCELL




                                     2
